                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Harry J. Barnett                                BK NO. 21-20955 CMB
                                  Debtor(s)
                                                       Chapter 7
Deutsche Bank National Trust Company,
as Indenture Trustee, for New Century                  Related to Claim No. n/a
Home Equity Loan Trust 2005-4
                              Movant
              vs.

Harry J. Barnett
                                  Debtor(s)

Lisa M. Swope,
Trustee

                            CERTIFICATE OF SERVICE OF
               Notice of Postpetition Mortgage Fees, Expenses, and Charges
I, Maria Miksich, of KML Law Group, P.C., certify that I am, and at all times hereinafter mentioned
was, more than 18 years of age and that on June 23, 2021, I served the above captioned pleading,
filed in the proceeding on the parties at the addresses shown below;
                                                       Attorney for Debtor(s)
Debtor(s)                                              Julie Frazee Steidl, Esq.
Harry J. Barnett                                       707 Grant Street, Suite 2830 (VIA ECF)
426 Dewey Street                                       Gulf Building
Kittanning, PA 16201                                   Pittsburg, PA 15219

                                                       Trustee
                                                       Lisa M. Swope
                                                       219 South Center Street (VIA ECF)
                                                       P.O. Box 270
                                                       Ebensburg, PA 15931




Method of Service: electronic means or first class mail

Dated: June 23, 2021

                                                           /s/ Maria Miksich, Esquire
                                                           Maria Miksich, Esquire
                                                           Attorney I.D. No. 319383
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           201-549-5366
                                                           MMiksich@kmllawgroup.com
